Citation Nr: 0907431	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
disabling for recurrent dislocation of the right shoulder.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for recurrent dislocation of the left shoulder.

3.  Entitlement to an effective date prior to July 18, 2005, 
for the grant of service connection for mixed epileptic 
seizures.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran's earlier effective date claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent dislocation of the right shoulder 
does not manifest any ankylosis of the scapulohumeral 
articulation, loss of head of the humerus, nonunion of the 
humerus, or fibrous union of the humerus.

2.  The Veteran's recurrent dislocation of the right shoulder 
does not manifest any ankylosis of the scapulohumeral 
articulation, loss of head of the humerus, nonunion of the 
humerus, or fibrous union of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for recurrent dislocation of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-
03 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for recurrent dislocation of the left shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-
03 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. Reg. 23,373 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The Veteran was notified in an August 2005 VCAA letter that 
he could submit evidence showing his right and left shoulder 
disabilities had increased in severity.  He was informed that 
evidence of an increase in severity could be submitted in the 
form of statements from his doctor containing physical and 
clinical findings, the results of laboratory tests or x-rays, 
and lay statements from individuals who could describe the 
manner in which the disability had become worse.  The Veteran 
was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
Additionally, the Board points out that the Veteran received 
this notice prior to the initial AOJ decision in this matter.

However, the Board notes that the August 2005 VCAA letter 
failed to provide the Veteran with information about the test 
criteria applicable to a claim for an increased rating for a 
shoulder disability.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the Veteran.  The Federal 
Circuit stated that requiring a Veteran to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
Veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that the presumption of 
prejudice is rebutted as the Veteran was reasonably expected 
to understand from the various notices provided by VA what 
was required to substantiate the claim.  He was provided the 
rating criteria for limitation of motion of the arm and 
ankylosis of scapulohumeral articulation in the April 2007 
Statement of the Case and was provided a period of time in 
which to respond.  Based on the notices provided to the 
Veteran, the Board finds that a reasonable person could be 
expected to understand from those notices, to include the 
notice letter, the rating decision, and the statement of the 
case, what information or evidence was required for an 
increased rating to be granted.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided prior to initial adjudication by the AOJ did not 
address the effective date provisions that are pertinent to 
the appellant's claims, such error was harmless given that 
increased evaluations for right and left shoulder 
disabilities are being denied, and hence no effective date 
will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated August 2003 to January 2006.  VA's duty to 
assist includes the responsibility to obtain any relevant 
records from the SSA.  See 38 U.S.C.A. § 5103A(c)(3); 38 
C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, No. 2007-
7306 (Fed. Cir. February 10, 2009).  In this regard, careful 
review of the Veteran's claims folder reveals that the 
Veteran is in receipt of Social Security Disability Insurance 
benefits.  However, the records regarding the award of these 
benefits have not been associated with the claims folder and 
there is no indication that any attempts has been made to 
obtain these records.  However, the Board notes that the 
Veteran was granted these benefits earlier than June 1995.  
As the Veteran's claims of entitlement to an increased 
evaluation for right and left shoulder conditions turn on the 
current condition of the Veteran's right and left shoulder 
any outstanding SSA records would not assist the Veteran in 
demonstrating entitlement to increased ratings.  The Board 
notes that, VA is not required to search for evidence, which 
even if obtained, would make no difference in the result.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  As such, efforts to obtain these records 
prior to adjudication of the Veteran's claims of entitlement 
to an evaluation in excess of 40 percent disabling for 
recurrent dislocation of the right shoulder and an evaluation 
in excess of 30 percent for recurrent dislocation of the left 
shoulder are not warranted.

The appellant was afforded a VA medical examination in 
September 2005.  Neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II. Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings, however are appropriate when there are distinct time 
periods with different ratable symptoms can be identified.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Even so, diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 
7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69.  In a report of a VA Compensation and Pension 
(C&P) joints examination, dated in September 2005, the 
Veteran was noted to be right hand dominant.  Thus, the 
ratings of the Veteran's upper extremity disabilities are to 
be made on the basis of the right upper extremity being the 
major extremity.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, can reach 
mouth and head, 30 percent for the major shoulder and 20 
percent for the minor shoulder; intermediate ankylosis, 
between favorable and unfavorable, 40 percent for the major 
shoulder and 30 percent for the minor shoulder; unfavorable 
ankylosis, abduction limited to 25 degrees from side, 50 
percent for the major shoulder and 40 percent for the minor 
shoulder.  A Note provides that the scapula and humerus move 
as one piece.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major and minor shoulder.  
Nonunion of the clavicle or scapula without loose movement is 
rated as 10 percent for the major and minor shoulder; 
nonunion of the clavicle or scapula with loose movement is 
rated as 20 percent for the major and minor shoulder.  
Dislocation of the clavicle or scapula with loose movement is 
rated as 20 percent for the major and minor shoulder.  
Diagnostic Code 5203 provides an alternative rating based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a. 

In August 2004 the Veteran underwent a VA outpatient x-ray of 
the shoulders.  The x-ray revealed evidence of bilateral 
anterior dislocation of the shoulders, evidence of bilateral 
Hill-Sachs deformity at the lateral aspect of the humeral 
head, a bone fragment projecting over the right humeral head, 
and evidence of irregularity of the right glenoid.

In July 2005 the Veteran underwent a VA outpatient x-ray of 
the shoulders.  The x-ray revealed bilateral chronic anterior 
dislocation, Hills-Sachs deformity and mild degenerative 
joint disease.  Both shoulders showed evidence of bilateral 
anterior dislocation with irregularity of the articular 
surfaces favoring chronicity.  Marginal osteophytes were 
noted at the inferior margin of the humeral head and the 
acromiohumeral distance was preserved.

In a VA treatment note, dated in July 2005, the Veteran was 
noted to have anterior bilateral dislocation of the shoulders 
on palpitation.  The range of motion of the right shoulder 
was 90 degrees of forward flexion, 90 degrees of abduction, 
10 degrees of external rotation, and internal rotation to the 
hips.  The range of motion of the left shoulder was 90 
degrees of forward flexion, 90 degrees of abduction, 10 
degrees of external rotation, and internal rotation to the 
hips.

In September 2005 the Veteran was afforded a VA C&P joints 
examination.  The Veteran indicated that he had never 
undergone shoulder surgery and usually has pain at a level 8 
or 9 with flare-ups to 10 on a scale of 1 to 10.  The Veteran 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, "locking," fatigability, and lack of 
endurance.  He indicated that he had difficulty bathing and 
dressing during flare-ups.  The Veteran reported chronic 
dislocations of the shoulders.  Upon examination the right 
shoulder had a range of motion of 77 degrees of flexion, 68 
degrees of abduction, 41 degrees of internal rotation, 17 
degrees of external rotation, and 20 degrees of extension.  
The left shoulder had a range of motion of 68 degrees of 
flexion, 71 degrees of abduction, 26 degrees of internal 
rotation, 21 degrees of external rotation, and 21 degrees of 
extension.  Both shoulders are painful at the end of their 
ranges of motion.  The range of motion of the joints is 
additionally limited by pain, fatigue, weakness, lack of 
endurance, and incoordination with repetitive use and during 
flare-ups.  There was tenderness to palpation, superolateral, 
anterior, and posterior right and left shoulders.  There was 
marked atrophy of the bilateral deltoids, scapula, and 
pectoral muscles.  The Veteran ambulated with decreased arm 
swing.  He had pectus excavatum and slouched shoulders.  The 
Veteran had guarding of the right and left shoulders.  There 
was no ankylosis noted.  The examiner diagnosed the Veteran 
with bilateral shoulder dislocation with marked atrophy of 
the shoulder girdle muscles, diffuse shoulder atrophy, and 
chronic shoulder dislocation, right and left shoulders.

A. Right Shoulder

The Veteran seeks entitlement to an increased evaluation for 
recurrent dislocation of the right shoulder, currently rated 
as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, which contemplates limitation of motion 
of the arm.

As noted above, in a report of a VA C&P joints examination, 
dated in September 2005, the Veteran was noted to be right 
hand dominant.  Therefore, the right upper extremity is the 
major extremity.

In light of the evidence above, the Board finds that an 
evaluation in excess of 40 percent disabling for the 
Veteran's recurrent dislocation of the right shoulder is not 
warranted.  The Veteran's recurrent dislocation of the right 
shoulder does not manifest any ankylosis of the 
scapulohumeral articulation, loss of head of the humerus, 
nonunion of the humerus, or fibrous union of the humerus.  As 
such, the Veteran's claim of entitlement to an evaluation in 
excess of 40 percent disabling for recurrent dislocation of 
the right shoulder must be denied.

The Board notes that consideration of Diagnostic Codes 5201 
and 5203 is unnecessary as they do not offer an evaluation in 
excess of 40 percent disabling for the major shoulder.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 40 percent disabling for the Veteran's recurrent 
dislocation of the right shoulder is not warranted, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Left Shoulder

The Veteran seeks entitlement to an increased evaluation for 
recurrent dislocation of the left shoulder, currently rated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, which contemplates limitation of motion 
of the arm.

As noted above, in a report of a VA C&P joints examination, 
dated in September 2005, the Veteran was noted to be right 
hand dominant.  Therefore, the left upper extremity is the 
minor extremity.

In light of the evidence, the Board finds that an evaluation 
in excess of 30 percent disabling for the Veteran's recurrent 
dislocation of the left shoulder is not warranted.  The 
Veteran's recurrent dislocation of the right shoulder does 
not manifest any ankylosis of the scapulohumeral 
articulation, loss of head of the humerus, nonunion of the 
humerus, or fibrous union of the humerus.  As such, the 
Veteran's claim of entitlement to an evaluation in excess of 
30 percent disabling for recurrent dislocation of the right 
shoulder must be denied.

The Board notes that consideration of Diagnostic Codes 5201 
and 5203 is unnecessary as they do not offer an evaluation in 
excess of 30 percent disabling for the minor shoulder.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent disabling for the Veteran's recurrent 
dislocation of the left shoulder is not warranted, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C. Extra-schedular

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's shoulder disabilities reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an extra-
schedular basis, and indeed, neither the Veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his shoulder disabilities have not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for recurrent dislocation of the right 
shoulder is denied.

An increased rating for recurrent dislocation of the left 
shoulder is denied.


REMAND

The Veteran seeks an effective date prior to July 18, 2005, 
for the grant of service connection for the grant of service 
connection for mixed epileptic seizures.

The Board notes that a careful review of the claims folder 
reveals that the Veteran filed a claim for entitlement to 
service connection for a seizure disorder, to include 
epilepsy, on August 16, 1990.  In a VA treatment note, dated 
in September 1992, the Veteran was diagnosed with a seizure 
disorder and in a VA treatment note, dated in January 1993, 
the Veteran was diagnosed with epilepsy.  Subsequent 
adjudications of the Veteran's claims do not reveal that the 
Veteran's claim of entitlement to service connection for a 
seizure disorder, to include epilepsy, was adjudicated.  In 
July 2005 the Veteran filed another claim of entitlement to 
service connection for epilepsy.  In a rating decision dated 
in March 2006, the RO granted service connection for mixed 
epileptic seizures.  

Once a formal or informal claim has been filed it remains 
pending until there is an explicit adjudication of the claim 
or the claim is withdrawn.  See Ingram v. Nicholson, 21 Vet. 
App. 232, 243 (2007) (a reasonably raised claim remains 
pending until there is an explicit adjudication of a 
subsequent "claim" for the same disability).  The Board 
finds that the Veteran's claim of entitlement to service 
connection for a seizure disorder, to include epilepsy, 
remained pending and unadjudicated from August 1990.  As 
such, the Veteran's claim of entitlement to an effective date 
prior to July 18, 2005 for mixed epileptic seizures must be 
remanded to the RO for readjudication in light of the Board's 
finding that the Veteran's claim of entitlement to service 
connection for a seizure disorder, to include epilepsy, 
remained pending and unadjudicated since August 16, 1990.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  A review of the claims folder reveals 
that the Veteran is in receipt of Social Security Disability 
Insurance benefits.  However, the records regarding the 
granting of his Social Security Disability Insurance benefits 
have not been associated with the claims folder and the 
record contains no indication that any attempt was made to 
obtain the Veteran's complete Social Security Administration 
(SSA) record.  Because SSA records are potentially relevant 
to the Board's determination, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. 
Shinseki, No. 2007-7306 (Fed. Cir. February 10, 2009).  This 
appeal must be remanded to obtain the Veteran's complete SSA 
record.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
is not granted, the Veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


